Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,4-8,10-15,17 and 18 are pending in the application. Claim 18 is withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1, 4-8, 10-15, and 17 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed December 1, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 1, 4-8, 10-15, 17 and 18 under 35 USC 103 as being obvious over Bockmuhl et al. (US PG Publication 2007/0190004 A1) in view of Grollier et al. (WO2010070143 A1) is maintained for the reasons set forth below.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4-8, 10-15, 17 and 18 are rejected under 35 USC 103 as being obvious over Bockmuhl et al. (US PG Publication 2007/0190004 A1) in view of Grollier et al. (WO2010070143 A1).


Applicant’s Invention

	     Applicant claims an antiperspirant cosmetic agent, comprising: b) at least one substance selected from the group consisting of cosmetic oils that are liquid at 20°C and 1,013 hPa, odorants, and waxes; c) propellants in a total amount of 0 to 99 wt.%, relative to the total weight of the antiperspirant cosmetic agent; and d) at least one protein in a total amount of 3 to 20% relative to the total weight of the antiperspirant cosmetic agent, wherein the at least one protein is found in Malvaceae of the genus Adansonia, and wherein the at least one protein is hydrolyzed and brings about a change in the light absorption of 1 to 100% when there is a change in pH value of at least 0.5 in a pH range of pH 4.0 to pH 8.0, a temperature of 20°C to 400, and a concentration of the protein of 0.001 to 10 wt.% relative to the total weight of the sample mixture used to determine the change in the light absorption; wherein the antiperspirant cosmetic agents include no aluminum and/or zirconium halides and/or hydroxy halides.








Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Bockmuhl et al. disclose a method and cosmetic compositions for promoting probiotic activity on the skin comprising contacting the skin with a probiotic effective amount of a substance having a probiotic effect selected from the group consisting of a plant extract, a glycerol monoalkyl ether, and a fatty acid ester or a combination of the plant extract and the glycerol monoalkyl ether, whereby the growth of desired skin microbes 
is promoted and the growth of undesired skin microbes is inhibited (see claim 1 and 20 of Bockmuhl et al.).  The substance with a probiotic action is a plant extract, specifically, a tea extract Malvaceae (see claims 11-13, 21 and 23 of Bockmuhl et al., limitation of instant claims 1 and 16)) and the substance with a probiotic action is present in the composition in an amount of from 0.01 to 20% by weight, particularly preferably from 0.05 to 10% by weight, especially from 0.1 to 5% by weight, in particular, from 0.1 to 1.5% by weight or from 0.5 to 2% by weight, based on the total weight of the composition ([0060] and [0194], limitation of instant claims 2 and 3).  With regards to the use of a hydrolyzed protein found in Malvaceae, it is the Examiner’s positon that the teaching of the use of a plant extract, specifically, a tea extract Malvaceae includes hydrolyzed protein found in Malvaceae.  Further, Bockmuhl et al. teach that it is also possible to use cationized protein hydrolysates, where the underlying protein hydrolysate can originate from animals, plants, marine life forms or from biotechnologically obtained protein hydrolysates ([0158]).  Bockmuhul et al. teach that, the protein hydrolysates and derivatives therefore present in amounts to 10% by weight, based on the total composition.  Amounts of from 0.1 to 5% by weight, in particular, 0.1 to 3% by weight, are particularly preferred ([0159]).

 Bockmuhl et al. disclose that the composition further comprises a substance selected from the group consisting of organic, mineral and modified mineral photoprotective filters, vitamins, provitamins, vitamin precursors from the vitamin B group or derivatives thereof, derivatives of 2-furanone, panthenol, pantolactone, nicotinamide and biotin, additional plant extracts, MMP-1-inhibiting substances, esters of retinol with a C.sub.2-18-carboxylic acid, enzyme inhibitors, stabilizers, deodorant active ingredients, oils and waxes (see claim 30, [0074], and [0090]) and perfume oils ([0202], limitation of instant claims 1 and 16).   Bockmuhul et al. disclose that the composition is an antiperspirant and is a spray (see claims 32 and 33 of Bockmuhl et al.) in particular,  antiperspirant sticks or antiperspirant aerosols ([0071] and [0078]) wherein propellants such as propane/butane mixtures, dimethyl ether, etc. are used ([0192] and [0206], limitation of instant claims 1 and 16).  Further, Bockmuhl et al. also disclose examples using 	a hydrocarbon propellant in a range of 60-85% (see [0228-0231], limitation of instant claims 1 and 16).
	    The Examiner notes that Bockmuhl et al. do not disclose the use of aluminum and/or zirconium halides and/or hydroxy halides.  Therefore, this limitation is met by Bockmuhl et al. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Bockmuhl et al. is that Bockmuhl et al. do not teach that the at least one protein has a calcium W of 150 to 100,000 Da (limitation of instant claims 4 and 5) .  However, a composition that consists of the same component (i.e. Malvaceae extract) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Further, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise
       A second difference between the invention of the instant application and that of Bockmuhl et al. is that Bockmuhl et al. do not teach a packaging unit (kit-of-parts) 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Bockmuhl et al. and Grollier et al.  are directed to antiperspirant compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Bockmuhl et al. and Grollier et al.  to arrive at a packaging unit (kit-of-parts) comprising-prepared separately from one another a) at least one first container (C1) and b) at least one second container (C2) at the time the instant invention was filed, with a reasonable expectation of success.    Grollier et al. teach that it has been observed that the use on the skin of two different components that are capable of co-operating together on 
 	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on December 1, 2020, with respect to the rejection of claims 1,4-8,10-15,17 and 18 under 35 USC 103 as being obvious over Bockmuhl  et al. (US PG Publication 2007/0190004 A1) in view of Grollier et al. (WO2010070143 A1)have been fully considered but they are not persuasive.   Applicant argues that the Examiner continues to assert the position that "that the teachings of the use of a plant    With regards to the use of a hydrolyzed protein found in Malvaceae, it is the Examiner’s positon that the teaching of the use of a plant extract, specifically, a tea extract Malvaceae includes hydrolyzed protein found in Malvaceae.   Further, a composition that consists of the same components (i.e. a tea extract Malvaceae) will inherently comprise hydrolyzed protein as instantly claimed.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

The prior art made of record
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617